CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #387 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated August 26, 2011 on the financial statements and financial highlights of Davidson Multi-Cap Equity Fund, a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 26, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAdvisor Series Trust with respect to the filing of the Prospectus and Statement of Additional Information for Davidson Intermediate Fixed Income Fund, Davidson Equity Income Fund, and Davidson Small-Mid Equity Fund, a series of Advisor Series Trust. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 27, 2011
